USDC IN/ND case 2:04-cr-00080-JTM-JPK document 1009 filed 12/23/20 page 1 of 7


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION

UNITED STATES OF AMERICA                   )
                                           )
              v.                           )      No. 2:04 CR 80
                                           )
ARTHIA LAMONT TANNER                       )

                                  OPINION and ORDER

       This matter is before the court on defendant Arthia Tanner’s pro se motion for

compassionate release pursuant to 18 U.S.C. § 3582(c) and Section 603 of the First Step

Act. (DE # 998.) For the reasons that follow, the motion will be denied.

I.     BACKGROUND

       In April 2007, following his guilty plea, Tanner was sentenced to a 240-month

term of imprisonment, to be followed by a 3-year term of supervised release, for

distribution of cocaine, in violation of 21 U.S.C. § 841(a)(1). (DE # 533.) Tanner is

currently incarcerated at FCI Milan, in Milan, Michigan. Tanner is 48 years old and has

a projected release date of March 4, 2022. Find an inmate, FEDERAL BUREAU OF PRISONS,

https://www.bop.gov/inmateloc/ (last visited Dec. 22, 2020).

       On October 5, 2020, Tanner filed a motion for a reduction in his term of

imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). (DE # 998.) Tanner claims that his

medical conditions – pre-diabetes, high blood pressure, high cholesterol, obesity, and

sleep apnea – place him at higher risk of serious illness were he to contract COVID-19.

(Id. at 4.) He argues that this risk constitutes an extraordinary and compelling reason

justifying his early release from prison. (Id.)
USDC IN/ND case 2:04-cr-00080-JTM-JPK document 1009 filed 12/23/20 page 2 of 7


       Tanner’s medical records reveal that he is being treated with medication for his

high cholesterol and high blood pressure, and uses a C-PAP machine to treat his sleep

apnea. (DE # 1006-4.) His medical records also confirm that he has been diagnosed with

morbid obesity and pre-diabetes. (Id.)

       Pursuant to this court’s General Order 2020-11, the undersigned referred

Tanner’s motion to the Northern District of Indiana Federal Community Defenders

(FCD) to determine whether Tanner may be eligible for a reduction in sentence in

accordance with Section 603 of the First Step Act. (DE # 1000.) After reviewing Tanner’s

case, the FCD filed a notice of non-representation, stating that they would be unable to

assist Tanner. (DE # 1002.) The Government opposes Tanner’s motion. (DE # 1004.)

II.    ANALYSIS

       Generally, a court is statutorily prohibited from modifying a term of

imprisonment once imposed. See 18 U.S.C. § 3582(c). A handful of statutory exceptions

exist, however, one of which allows a court to grant a convicted defendant

compassionate release if the defendant meets certain requirements. See 18 U.S.C. §

3582(c)(1)(A). The court may grant a moving defendant’s motion for compassionate

release if: (1) the defendant has complied with the statute’s administrative exhaustion

requirement; (2) “extraordinary and compelling” reasons warrant such a reduction; (3)

the court has considered the factors set forth in 18 U.S.C. § 3553(a), as applicable; and (4)

the reduction is consistent with the applicable policy statements issued by the

Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A).


                                             2
USDC IN/ND case 2:04-cr-00080-JTM-JPK document 1009 filed 12/23/20 page 3 of 7


       1.     Exhaustion

       Section 3582(c)(1)(A) requires a defendant to exhaust all remedies with the

Bureau of Prisons (BOP) before moving for compassionate release. Specifically, a

defendant may file a request for compassionate release with a district court “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau

of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is

earlier[.]” 18 U.S.C. § 3582(c)(1)(A).

       Tanner filed a request for compassionate release, based on his medical

conditions, with the warden of his facility on June 17, 2020. (DE # 1006-9.) His request

was denied more than 30 days later, on July 24, 2020. (DE # 1006-10.) Because Tanner

filed the present motion after the lapse of 30 days from the receipt of his request by the

warden, he has satisfied the exhaustion requirement in § 3582(c)(1)(A).

       2.     Extraordinary and Compelling Reasons

       The court is only authorized to grant Tanner’s request if there exists

“extraordinary and compelling reasons” justifying his early release. Congress did not

define “extraordinary and compelling reasons” in § 3582(c)(1)(A), instead delegating

this task to the Sentencing Commission. 28 U.S.C. § 994(t). The Sentencing Commission

defines this phrase in the commentary to § 1B1.13 of the United States Sentencing

Guidelines. There, the Sentencing Commission states that an extraordinary and

compelling reason warranting a reduction in a term of imprisonment may exist where,


                                             3
USDC IN/ND case 2:04-cr-00080-JTM-JPK document 1009 filed 12/23/20 page 4 of 7


as is relevant here: a defendant suffers from a serious physical or medical condition that

“substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected to

recover;” or there exists some other extraordinary and compelling reason justifying a

reduction in the defendant’s term of imprisonment. U.S.S.G. § 1B1.13 cmt. n.1.

       Section 1B1.13 has not been amended to reflect the First Step Act’s change to §

3582(c)(1)(A), which now permits a defendant to bring a motion for compassionate

release. United States v. Gunn, 980 F.3d 1178, at *2 (7th Cir. 2020). Accordingly, § 1B1.13

and its application notes provide useful – but not binding – guidance to courts in

determining whether a defendant has identified an extraordinary and compelling

reason for compassionate release. Id. Accordingly, the court will consider Tanner’s

motion, using § 1B1.13 and its application notes as a guide.

       The spread of COVID-19 has created unprecedented challenges for the country

and poses a serious issue for prisons. Due to the infectious nature of the virus, the

Centers for Disease Control and Prevention (CDC) and state governments have advised

individuals to practice good hygiene, social distancing, and isolation; yet, social

distancing can be difficult for individuals living or working in a prison.

      Tanner argues that his medical conditions place him at an increased risk of serious

illness, were he to contract COVID-19. The CDC reports that having obesity or severe

obesity increases a person’s risk for severe illness from COVID-19, and having high blood

pressure may increase a person’s risk of severe illness from COVID-19. People with Certain


                                             4
USDC IN/ND case 2:04-cr-00080-JTM-JPK document 1009 filed 12/23/20 page 5 of 7


Medical Conditions, CENTERS FOR DISEASE CONTROL AND PREVENTION,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-me

dical-conditions.html (last visited Dec. 22, 2020). Furthermore, while the CDC reports that

having Type 2 diabetes increases a person’s risk for severe illness from COVID-19, see id.,

it does not appear that the CDC has set forth the same warning regarding pre-diabetes.

Likewise, it does not appear that the CDC has determined that there is an increased risk

for persons with sleep apnea or high cholesterol.

       While Tanner may be at an increased risk were he to contract COVID-19, the BOP

has now largely controlled the spread of the virus at his prison. There was initially a large

outbreak of the virus at FCI Milan, the facility where Tanner is incarcerated. The BOP

reports that 144 inmates and 55 staff members have recovered from the virus, and three

inmates and zero staff have died due to the virus. COVID-19 Coronavirus, FEDERAL

BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last visited Dec. 22, 2020).

Currently, of the 1,221 inmates at FCI Milan, 60 inmates and 17 staff members have

COVID-19. Furthermore, 593 inmates at FCI Milan have completed COVID-19 tests.

       Under the circumstances, Tanner has not established an extraordinary and

compelling reason warranting compassionate release. His medical conditions alone do

not meet this standard, as there is no indication that his conditions “substantially

diminish[] the ability of the defendant to provide self-care within the environment of a

correctional facility[.]” U.S.S.G. § 1B1.13 cmt. n.1. Furthermore, his conditions, in light of

the COVID-19 pandemic, do not justify compassionate release. While Tanner may be at



                                               5
USDC IN/ND case 2:04-cr-00080-JTM-JPK document 1009 filed 12/23/20 page 6 of 7


an increased risk were he to contract COVID-19, his medical records show that his

condition is being monitored and treated with prescription drugs, under the supervision

of health care professionals at the BOP. Moreover, it appears that the virus is being

controlled at his facility. Accordingly, Taner has failed to identify an extraordinary and

compelling reason for his early release from prison.

       Compassionate release is an extraordinary event. United States v. Pena, No.

2:15-CR-72-PPS, 2020 WL 3264113, at *1 (N.D. Ind. June 17, 2020). While the court is

sympathetic to Tanner’s situation and his concern about potentially becoming infected

with COVID-19, the circumstances in this case do not amount to an extraordinary and

compelling reason justifying his early release. See United States v. Raia, 954 F.3 594, 597 (3d

Cir. 2020) (“[T]he mere existence of COVID-19 in society and the possibility that it may

spread to a particular prison alone cannot independently justify compassionate

release[.]”); United States v. Melgarejo, No. 12-cr-20050, 2020 WL 2395982, at *3 (C.D. Ill.

May 12, 2020) (“[T]he mere presence of COVID-19 in a particular prison (or the BOP

generally) cannot justify compassionate release - if it could, every inmate in that prison

could obtain release.”); United States v. Collins, No. 14-cr-30038, 2020 WL 2301217, at *2

(C.D. Ill. May 8, 2020) (“[T]he COVID-19 pandemic does not warrant the release of every

federal prisoner with health conditions that makes him more susceptible to the disease.”).

Accordingly, his motion will be denied.

III.   CONCLUSION

       For the foregoing reasons, the court DENIES defendant’s motion for



                                               6
USDC IN/ND case 2:04-cr-00080-JTM-JPK document 1009 filed 12/23/20 page 7 of 7


compassionate release under 18 U.S.C. § 3582(c) and Section 603 of the First Step Act (DE

# 998).

                                        SO ORDERED.

          Date: December 23, 2020
                                        s/James T. Moody
                                        JUDGE JAMES T. MOODY
                                        UNITED STATES DISTRICT COURT




                                            7
